CLD-254                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 11-2668
                                     ___________

                          In Re: MARKEITH JOHN WEBB,
                                                Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Eastern District of Pennsylvania
                     (Related to E.D. Pa. Crim. No. 09-cr-00755)
                     ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  August 4, 2011
              Before: RENDELL, FUENTES and SMITH, Circuit Judges

                            (Opinion filed: August 31, 2011)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Petitioner Markeith John Webb, proceeding pro se, has filed a writ of prohibition,

alleging that the United States District Court for the Eastern District of Pennsylvania

improperly denied his motions for a judgment of acquittal and for a new a trial, pursuant

to Federal Rules of Criminal Procedure 29 and 33 (“Rule 29/33 motion”), respectively.

For the reasons that follow, we will deny Webb’s petition.

      Webb filed the Rule 29/33 motion after a jury convicted him of the charges in the

indictment, which arose out of an armed bank robbery. The District Court denied the

                                            1
motion, finding that (1) the government’s evidence sufficiently established Webb’s guilt

beyond a reasonable doubt on all counts, see Fed. R. Crim. P. 29; United States v. Brodie,

403 F.3d 123, 133 (3d Cir. 2005), and (2) the interest of justice did not require a new

trial, see Fed. R. Crim P. 33(a). Webb filed a notice of appeal from the District Court’s

denial, docketed in this Court at C.A. No. 11-1981, and later filed the instant petition for

a writ of prohibition. He seeks a hearing on his Rule 29/33 motion, or in the alternative,

an order from this Court granting that motion.

       A writ of prohibition is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). A petitioner seeking this relief must show that “(1) no other adequate means

[exist] to attain the relief he desires, (2) the party’s right to issuance of the writ is clear

and indisputable, and (3) the writ is appropriate under the circumstances.” Hollingsworth

v. Perry, 130 S. Ct. 705, 710 (2010) (per curiam) (quotation marks omitted).

       Webb has not shown that he is entitled to relief. He seeks review of the District

Court’s order. A writ of prohibition is not an appropriate remedy because Webb may

seek review through an ordinary appeal. See In re Sch. Asbestos Litig., 921 F.2d 1310,

1314 (3d Cir. 1990). As noted above, Webb has filed such an appeal. This Court stayed

the appeal pending entry of judgment in the District Court. The court entered judgment

on July 7, 2011, and counsel filed an amended notice of appeal on July 15, 2011. To the

extent that Webb is asking this Court to rule on his appeal in C.A. No. 11-1981, we will

do so in due course separately.

       Accordingly, we will deny the petition for a writ of prohibition.

                                              2